U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.333-162084 OICco Acquisition I, Inc. (Name of Registrant in its Charter) Delaware 27-0625383 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 4412 8th St. SW, Vero Beach, FL 32968 (Address of principal executive offices) (772) 584-3308 (Registrant’s telephone number, including area code) Indicate by check mark whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of the “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[ X ] Yes [ ] No APPLICABLE ONLY TO CORPORATE ISSUERS: As of August 31, 2012 the registrant had 5,000,000 issued and outstanding shares of common stock. OICCco Acquisition I, Inc. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION PAGE Item 1.Financial Statements (unaudited): 5 Balance Sheets 6 Statements of Operations 7 Statements of Cash Flows 8 Notes to Financial Statements (unaudited) 9 Item 2.Management’s Plan of Operations 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk 10 Item 4T.Controls and Procedures 10 PART II.OTHER INFORMATION Item 1.Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2.Unregistered Sale of Equity Securities and Use of Proceeds 11 Item 3.Defaults upon Senior Securities 11 Item 4.Removed and Reserved 11 Item 5.Other Information 11 Item 6.Exhibits 12 Signatures 12 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements The Financial Statements of the Company required to be filed with this Quarterly Report on Form 10-Q were prepared by management and commence on the following page, together with related Notes.In the opinion of management, these Financial Statements fairly present the financial condition of the Company, but should be read in conjunction with the Financial Statements of the Company for the year ended December 31, 2011 previously filed in a 10K with the Securities and Exchange Commission. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying interim financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying interim financial statements for the three months ended June 30, 2012 are not necessarily indicative of the operating results that may be expected for the full year ending December 31, 2012. 3 OICCO ACQUISITION I, INC. (A Development Stage Company) FINANCIAL STATEMENTS June 30, 2012 4 OICCO ACQUISITION I, INC. (A Development Stage Company) FINANCIAL STATEMENTS June 30, 2012 INDEX Page(s) Balance Sheets as of December 31 and June 30, 2012 5 Statements of Operations for the three months ended June 30, 2012 and the Period of October 12, 2011 (Inception) to June 30, 2012 6 Statements of Cash Flows for the three months ended June 30, 2012 and the Period of October 12, 2011 (Inception) to June 30, 2012 7 Notes to the Unaudited Financial Statements 8 5 OICCO ACQUISTION I, INC. (A Development Stage Company) Balance Sheets June 30, 2012 December 31, 2011 ASSETS Total assets $
